      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MAURICE COTTON,

               Petitioner,

        v.                                                  17-CV-650-LJV-HBS
                                                            DECISION & ORDER
 HAROLD GRAHAM, Superintendent
 Green Haven Correctional Facility,

               Respondent.



       On June 22, 2016, the pro se petitioner, Maurice Cotton, submitted a petition for

a writ of habeas corpus under 28 U.S.C. § 2254, alleging (1) that his counsel was

ineffective in failing to raise an alibi defense and call alibi witnesses, as well as in failing

to elicit testimony from a ballistics-trajectory expert, and (2) in light of his counsel’s

failure to elicit the expert testimony, that his conviction is not supported by sufficient

evidence. Docket Item 1.

       After the case was transferred to this Court from the United States District Court

for the Northern District of New York, see Docket Item 3, the respondent, Harold

Graham, filed a response, Docket Items 8, 9. On March 29, 2018, Cotton replied.

Docket Item 10.

       On October 17, 2019, the case was referred to United States Magistrate Judge

Hugh B. Scott for all proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B). Docket

Item 13. On February 21, 2020, Judge Scott issued a Report and Recommendation

(“R&R”), finding that the petition should be dismissed because Cotton did not exhaust
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 2 of 11




his claims and, in the alternative, because Cotton’s counsel was not ineffective. Docket

Item 14.

       On March 9, 2020, Cotton objected to the R&R. Docket Item 15. On March 16,

2020, Cotton moved to amend his objection, Docket Item 17, and this Court granted that

motion, Docket Item 18. Cotton objects to the R&R on the grounds that (1) he raised

the conduct of trial counsel on appeal and therefore exhausted his ineffective-

assistance-of-counsel claims, and (2) his trial counsel was, in fact, ineffective in failing

to present an alibi defense and a ballistics-trajectory expert. Docket Item 17. On April

13, 2020, Graham responded to the amended objection, Docket Item 19, and on April

27, 2020, Cotton replied, Docket Item 20.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       This Court has carefully and thoroughly reviewed the R&R; the record in this

case; the objection, response, and reply; and the materials submitted to Judge Scott.

Based on that de novo review, the Court accepts Judge Scott’s recommendation in part

and denies Cotton’s habeas corpus petition.1




       The Court assumes the reader’s familiarity with the facts alleged in the petition,
       1

see Docket Item 1, and Judge Scott’s analysis in the R&R, see Docket Item 14.

                                              2
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 3 of 11




                                        DISCUSSION



I.     EXHAUSTION


           A. INSUFFICIENT-EVIDENCE CLAIM

       A state prisoner generally may obtain federal habeas relief only after exhausting

his claims in state court. 28 U.S.C. § 2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). Ordinarily, if “one or more of [a petitioner’s] claims has not been fully

exhausted, . . . the district court must either” (a) dismiss the petition entirely and “send

[the petitioner] back to state court,” or (b) “afford [the petitioner] the opportunity to

abandon his unexhausted claims and proceed only with his exhausted claims.” Zarvela

v. Artuz, 254 F.3d 374, 378 (2d Cir. 2001), as amended (June 26, 2001), as amended

(Aug. 17, 2001) (citing Rose v. Lundy, 455 U.S. 509, 519-20 (1982)).

       When a federal habeas petition includes a claim that is procedurally barred—that

is, “an unexhausted claim, for which no further state review (direct or collateral) is

available”—as well as other claims, dismissal of the entire petition is not warranted.

Bacchi v. Senkowski, 884 F. Supp. 724, 731 (E.D.N.Y. 1995) (citing Harris v. Reed, 489

U.S. 255, 263 n.9) (1989)); see also Grey v. Hoke, 933 F.2d 117, 120 (2d Cir. 1991). In

that case, a federal court is precluded from reviewing only those claims about which a

state court “’clearly and expressly’ states that its judgment rests on a state procedural

bar,” Harris, 489 U.S. at 263, and for which a petitioner has not demonstrated “cause for

the default and prejudice resulting therefrom,” Gonzalez v. Sullivan, 934 F.2d 419, 421

(1991).




                                               3
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 4 of 11




       A petitioner can show cause for the default by demonstrating that “some

objective factor external to the defense impeded counsel’s efforts to comply with the

State’s procedural rule, . . . the factual or legal basis for a claim was not reasonably

available to counsel, or . . . ‘some interference by officials[ ]’ made compliance

impracticable.” Murray v. Carrier, 477 U.S. 478, 488 (1986) (internal citations omitted).

Ineffective assistance of counsel also may be adequate cause for a procedural default.

Id. at 489.

       Here, the New York State Supreme Court, Appellate Division, Fourth

Department, “clearly and expressly,” see Harris, 489 U.S. at 263, found that Cotton

failed to preserve his insufficient-evidence claim for appellate review. People v. Cotton,

120 A.D.3d 1564, 1565, 993 N.Y.S.2d 225, 227 (4th Dep’t 2014) (“In his pro se

supplemental brief, defendant contends that the evidence is legally insufficient to

support the conviction. Defendant failed to renew his motion for a trial order of dismissal

after presenting evidence, and thus failed to preserve his sufficiency challenge for our

review.”).

       Cotton has not demonstrated cause or prejudice that would excuse his default.

Indeed, Cotton does not point to anything specific that would constitute cause or

prejudice. See Murray, 477 U.S. at 488-89. This Court therefore agrees with Judge

Scott that Cotton’s insufficient-evidence claim is procedurally barred. See Bacchi, 884

F. Supp. at 731. And even if it were not—even if ineffective assistance of counsel might

excuse the procedural bar—this Court would agree with the Fourth Department that “the

evidence in the light most favorable to the People . . . is legally sufficient to support the

conviction of the crimes charged.” Cotton, 120 A.D.3d at 1565, 993 N.Y.S.2d at 226.



                                              4
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 5 of 11




As Graham observes, the victim was Cotton’s great uncle, who “knew [Cotton] . . . well,

saw him in broad daylight at close range, and identified him as the shooter in the

immediate aftermath of the shooting” and again at trial. Docket Item 9 at 5-6, 9; see

also Docket Item 8 at Ex. A (Trial Tr., May 4, 2010, at 196-98, 235, 273-74, 276-78).

That alone was sufficient to support the conviction.


          B. INEFFECTIVE-ASSISTANCE-OF-COUNSEL CLAIMS


       In order to exhaust a claim, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” O’Sullivan, 526 U.S. at 845. One can

exhaust claims either through direct appeal or a collateral proceeding, see, e.g., Preiser

v. Rodriguez, 411 U.S. 475 (1973), but a petitioner has exhausted state court remedies

only for those claims that have been “fairly presented” to the state courts, Picard v.

Connor, 404 U.S. 270, 275 (1971); Smith v. Duncan, 411 F.3d 340, 349 (2d Cir. 2005).

       A petitioner “fairly present[s]” a claim to state courts by “inform[ing] the state

courts of both the factual and legal premises of the claim he asserts in federal court.”

Daye v. Attorney General of the State of New York, 696 F.2d 186, 191 (2d Cir. 1982)

(citing Picard, 404 U.S. at 276-77). The petitioner must have “set forth in state court all

of the essential factual allegations in his federal petition,” and “must have placed before

the state court essentially the same legal doctrine he asserts in his federal petition.” Id.

at 191-92.

       A petitioner need not cite “book and verse on the federal constitution,” Picard,

404 U.S. at 278, so long as the state court was “alerted to the constitutional nature of

[the petitioner’s] claim,” Daye, 696 F.2d at 192. This requirement is satisfied when the

                                              5
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 6 of 11




“legal basis of the [state court] claim . . . was the ‘substantial equivalent’ of that of the

habeas claim,” or if the petitioner “relie[d] on federal constitutional precedents” or

“claimed the deprivation of a particular right specifically protected by the Constitution.”

Id. at 192-93. And a pro se supplemental brief, “when properly submitted to the state

court, puts that court on notice of the constitutional claims addressed in that brief.” Reid

v. Senkowski, 961 F.2d 374, 376 (2d Cir. 1992) (citing Abdurrahman v. Henderson,

8897 F.2d 71, 73 (2d Cir. 1990)).

       Although Judge Scott found that Cotton had not exhausted his ineffective-

assistance-of-counsel claims, this Court respectfully disagrees with that conclusion.

Cotton’s supplemental brief submitted pro se to the Fourth Department argued that

Cotton’s counsel on retrial was ineffective in failing to raise an alibi defense, call alibi

witnesses, and present a ballistics-trajectory expert. Docket Item 1-2 at 29-30. The

Fourth Department unanimously rejected Cotton’s ineffective-assistance-of-counsel

claims because Cotton “failed to ‘demonstrate the absence of strategic or other

legitimate explanations’ for counsel’s allegedly deficient conduct.’” Cotton, 120 A.D.3d

at 1566, 993 N.Y.S.2d at 227. And the New York Court of Appeals denied Cotton’s

request for leave to appeal. People v. Cotton, 56 N.E.3d 905, 27 N.Y.3d 963 (2016).

Therefore, Cotton exhausted those claims. But that is of no moment because, for the

reasons that follow, Cotton’s claims are not viable.


II.    INEFFECTIVE ASSISTANCE OF COUNSEL

       To be entitled to relief based on the ineffective assistance of counsel, a petitioner

must “(1) demonstrate that his counsel’s performance ‘fell below an objective standard

of reasonableness’ in light of ‘prevailing professional norms’; and (2) ‘affirmatively prove


                                               6
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 7 of 11




prejudice’ arising from counsel’s allegedly deficient representation.” United States v.

Cohen, 427 F.3d 164, 167 (2d Cir. 2005) (citations omitted) (quoting Strickland v.

Washington, 466 U.S. 668, 688 (1984)). Under the first prong, there is a “strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689. Under the second prong, the

petitioner must show “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. If counsel’s

conduct was not deficient, the court need not reach the issue of prejudice. Id. at 697.

       Strickland is deferential to a lawyer’s trial strategy; likewise, under section

2254(d)(1), federal courts are deferential to state courts’ application of Strickland.2 The

question for this Court therefore is “not whether the state court was incorrect or

erroneous in rejecting [the petitioner’s] ineffective assistance of counsel claim, but

whether it was ‘objectively unreasonable’ in doing so.” Sellan v. Kuhlman, 261 F3d 303,

315 (2d Cir. 2001). So long as “‘fair[-]minded jurists could disagree’ on the correctness

of the state court’s decision,” this Court must deny the habeas petition. See Harrington

v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664

(2004)).




       2 The standard of section 2254(d) is a steep barrier to relief—a federal court
“shall not” grant a state prisoner’s writ of habeas corpus petition for claims adjudicated
on the merits in state court “unless the adjudication of the claim . . . resulted in a
decision that was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States.” 28
U.S.C. § 2254(d)(1).

                                              7
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 8 of 11




           A. ALIBI DEFENSE AND WITNESSES

       A lawyer’s decision not to pursue a particular defense or call a particular witness

to testify “is typically a question of trial strategy that reviewing courts are ill-suited to

second-guess.” Greiner v. Wells, 417 F.3d 305, 319, 323 (2d Cir. 2007) (quoting United

States v. Luciano, 158 F.3d 655, 660 (2d Cir. 1998) (per curiam)). Thus, “a lawyer’s

decision not to pursue a defense does not constitute deficient performance if, as is

typically the case, the lawyer has a reasonable justification for the decision.” Id. at 319

(citing DeLuca v. Lord, 77 F.3d 578, 588 n.3 (2d Cir. 1996)). And a lawyer’s decision

“whether to call specific witnesses—even ones that might offer exculpatory evidence—

is ordinarily not viewed as a lapse in professional representation.” United States v.

Best, 219 F.3d 192, 201 (2d Cir.2000) (quoting United States v. Schmidt, 105 F.3d 82,

90 (2d Cir.1997)). Ultimately, a lawyer’s choice to forgo a defense or witness that

“entails a ‘significant potential downside,’” Wells, 417 F.3d at 319 (quoting Sacco v.

Cooksey, 214 F.3d 270, 275 (2d Cir. 2000)), such as “expos[ing] a defendant to [a

prosecutorial] attack[,] is surely a tactical decision that cannot be second-guessed,” see

Best, 219 F.3d at 202.

       Cotton argues that his retrial counsel was ineffective when he did not raise an

alibi defense or call alibi witnesses. Docket Item 17 at 3-4. He specifically contends

that his alibi defense was “completely exonerating” and therefore “statistically unlikely”

to have led to “self-incrimination and opening the door in cross[] examination.” Id. at 4.

       Cotton’s retrial counsel, however, indeed had specific and strategic reasons for

not presenting the alibi defense or witnesses. As Judge Scott correctly observed,

Cotton’s retrial counsel “heard [Cotton’s] Grand Jury testimony,” in which he could not



                                                8
      Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 9 of 11




“name one of the alibi witnesses for the Grand Jury[,] . . . and made the strategic

calculation of [forgoing] the alibi defense rather than exposing [Cotton] to cross-

examination.” Docket Item 14 at 12. Especially because Cotton had been convicted

once before using the alibi defense, retrial counsel “provided effective assistance in

choosing to forgo an alibi defense and instead to focus the defense on the issue of

identification.” See Pina v. Maloney, 565 F.3d 48, 55 (1st Cir. 2009). The Fourth

Department was not objectively unreasonable in concluding that Cotton “failed to

‘demonstrate the absence of strategic or other legitimate explanations’” for that

decision. See Cotton, 120 A.D.3d at 1566, 993 N.Y.S.2d at 227. On the contrary, this

Court agrees with that conclusion.


           B. EXPERT TESTIMONY

       Cotton also contends that counsel was ineffective when he failed to call a

ballistics-trajectory expert as a witness, arguing that a ballistics expert would have

disproved the victim’s claim that the shooter was “standing on the driver’s door-running

board, with a gun on the roof[ ] of a car.” Docket Item 1-1 at 2.

       “In some instances, the failure to call an expert witness may satisfy the two-

pronged ineffective assistance of counsel standard.” Massaro v. United States, 2004

WL 2251679, at *4 (S.D.N.Y. Oct.5, 2004) (quoting United States v. Aliotta, 1998 WL

43015, at *3 (S.D.N.Y. Feb.3, 1998)). But when “an expert would only marginally assist

the jury in its role as fact finder, an attorney's decision not to call an expert is more likely

to fall within the bounds of reasonable performance and less likely to prejudice the

defendant.” Id.




                                               9
     Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 10 of 11




       Counsel pursued the possibility of a ballistics expert here, but he was unable to

find one who would testify favorably. See Docket Item 1-3 at 64-66 (letter from John R.

Nuchereno, Esq., to Maurice Cotton, dated April 22, 2010). He explained to Cotton, in

great detail, why that was so. Id. Specifically, attorney Nuchereno told Cotton that

because the bullet had hit the victim’s bone and fragmented, no expert could “offer an

opinion within a reasonable degree of professional certainty” that the bullet was shot in

a way that was inconsistent with the victim’s account. Id. at 65-66. That effort by

counsel to find an expert, and his painstakingly careful explanation of why he was

unsuccessful, belies any claim of ineffectiveness.

       In light of what counsel learned from the “[b]allistics individuals” with whom he

spoke, id. at 65, there was a strategic reason not to pursue the possibility of a ballistics

expert any further. And even if retrial counsel had been able to find an expert who

would have testified the way Cotton wanted, there is no indication that such testimony

would have done more than “marginally assist the jury,” see Massaro, 2004 WL

2251679, at *4, especially because counsel raised the argument that Cotton wanted him

to raise and challenged the discrepancy between the victim’s account and the trajectory

of the bullet during cross-examination and his summation, Docket Item 8 at Ex. A (Trial

Tr., May 4, 2010, at 223, 235, 408). Again, the Fourth Department was not

unreasonable in rejecting Cotton’s claim; in fact, again, this Court agrees with the

Fourth Department’s assessment that Cotton has not “demonstrate[d] the absence of

strategic or other legitimate explanations” for the decision of his attorney to forgo a

ballistics-trajectory expert. Cotton, 120 A.D.3d at 1566, 993 N.Y.S.2d at 227.




                                             10
     Case 1:17-cv-00650-LJV-HBS Document 21 Filed 11/23/20 Page 11 of 11




                                     CONCLUSION


         This Court therefore accepts in part Judge Scott’s recommendation in the R&R.

For the reasons stated above and in the R&R, Cotton’s petition, Docket Item 1, is

DENIED, and the Clerk of the Court shall close the file.


         SO ORDERED.



Dated:         November 23, 2020
               Buffalo, New York




                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                           11
